Bullard, J.
This is an action instituted by the proprietor of a plantation and slaves, against an overseer, who is charged with brutal treatment of the slaves, during the absence of the plaintiff, and other gross violations of duty, whereby the plaintiff, it is alleged, suffered heavy damage. There was a verdict and judgment for the defendant, and the plaintiff appealed. "
A perusal of the evidence which comes up with the record, is far from reconciling our minds to the finding of the jury. On the contrary, we think justice requires that the case should be remanded for a new trial.
It is, therefore, ordered and decreed, that the judgment of the District Court be annulled and reversed, that the verdict be set aside, and the case remanded for a new trial.